Mahoning App. No. 06 MA 106. This cause is pending before the court as an appeal from the Court of Appeals for Mahoning County.
It is ordered by the court, sua sponte, that appellee’s response, if any, to appellant’s expedited motion to hold this case for the decisions in case No. 2012-1410, State v. Long, 1st Dist. Hamilton No. C-110160, 2012-Ohio-3052, and case No. 2013-1591, State v. Quarterman, 9th Dist. Summit No. 26400, 2013-Ohio-3606, or, in the alternative, to consider this case jointly with case No. 2014-1591 [sic, 2014-0120], State v. Moore, 7th Dist. Mahoning No. 08 MA 20, 2013-Ohio-5868, case Nos. 2013-1281 and 2013-1703, State v. Barnette, 7th Dist. Mahoning No. 02 CA 065, and case No. 2013-1550, State v. Evans, 9th Dist. Lorain No. 07CA009274, shall be filed no later than Friday, January 31, 2014.